DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 10-29-2021. Claims 4, 13-14, 25, 28, 31 canceled.  Claims 33-38 new.

Allowable Subject Matter
3.	Claims 1-3, 5-12, 15-24, 26-27, 29-30, 32-38 allow.
4	The following is an examiner’s statement of reasons for allowance:
	Applicant clarified the connection between the circuit and the battery.   It is not obvious to combine the circuit coupled to the battery via multiple transmission lines that provide battery-feed signals in the prior art Jenwatanavet 2014/0071004 of the record. 
	Jenwatanavet 2014/0071004 discloses a transmission line and a ground connected to the battery but does not disclose multiple transmission lines connect to the battery.   The claimed transmission lines are distinct from a ground.
	The newly found reference Fluit 2006/0072774 teaches the battery powered hearing instrument, the first power supply terminal 1 and second power supply terminal 2 contact a battery 3.  The first and second power supply terminal 1 and 2 are electrically connected to power a rectifier circuit 6, [31].  
	Fluit fails to teach the claimed limitation “wherein the battery is configured to oscillate at a frequency controlled by the circuit, and wherein the circuit is coupled to the battery via multiple transmission lines that provide battery-feed signals” as recited in claims 1-3, 5, 22 and 28.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653